Citation Nr: 0016323	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the multiple joints.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1971 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal. 

The November 1998 rating decision styled the issue as whether 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis; the claim was denied on the basis that 
no new and material evidence had been submitted.  The Board 
observes, however, that the RO initially incorrectly framed 
the issue as whether new and material evidence had been 
submitted, as there had never been a final decision 
concerning the veteran's claim of entitlement to service 
connection for rheumatoid arthritis of the multiple joints.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1999).  The RO corrected this error, however, by 
rendering a December 1999 supplemental statement of the case 
(SSOC) that styled the issue as entitlement to service 
connection for rheumatoid arthritis, found the veteran's 
claim well grounded, but denied his claim on the merits after 
weighing the evidence of record.  

The Board also notes that the veteran has submitted certain 
written statements explaining that he is unable work due to 
his disabilities.  There is also evidence, including 
physicians' statements and a Social Security Administration 
decision, relating to unemployability due, in part, to 
nonservice-connected disabilities.  The Board finds that an 
issue of entitlement to a permanent and total disability 
rating for pension purposes is raised by the record.  Since 
this matter ahs not been adjudicated, it is referred to the 
RO for appropriate action.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran's rheumatoid arthritis is causally or etiologically 
related to service. 


CONCLUSION OF LAW

Multiple joint rheumatoid arthritis was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible; meritorious on its own and capable of 
substantiation. Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such 
a finding is based on the evidence of record, which includes 
a medical diagnosis of rheumatoid arthritis of the multiple 
joints (presumed to be true for well-grounded analysis 
purposes), competent evidence of in-service incurrence (also 
presumed true for well-grounded purposes), and sufficient 
medical evidence (also presumed to be true) of a nexus to 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946), develops a chronic 
condition, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his diagnosed rheumatoid arthritis 
began while he was in service.  Specifically, he contends 
that his rheumatoid arthritis first became evident in 
connection with the right knee disability he incurred during 
service.  

The Board observes that pursuant to a January 1995 RO rating 
decision the veteran was initially service-connected for 
right knee chondromalacia, with a history of meniscus tear 
and degenerative arthritis, and assigned a 10 percent 
disability rating.  The November 1998 rating decision 
separately rated the veteran's right chondromalacia and 
degenerative arthritis from the veteran's right knee meniscus 
tear, assigning a 10 percent disability each.  Therefore, the 
veteran's overall disability rating assigned for his right 
knee disability was increased to 20 percent, based on two 
separate 10 percent disability ratings.  As noted previously, 
the November 1998 rating decision (as clarified by the 
December 1999 SSOC) also denied service connection for 
rheumatoid arthritis.

The veteran's service medical records (SMRs) show that the 
veteran was diagnosed with chondromalacia and a possible 
meniscus tear of the right knee.  Consequently, he was placed 
on successive physical profiles from July 1974 to November 
1975.  A January 1974 treatment record notes that the veteran 
was seen for complaints arthritis of the hip and knee; the 
veteran reported that he had injured his right hip four years 
earlier.  The SMRs do not show that the veteran otherwise 
complained of arthritis, nor was he diagnosed with any 
arthritis during service, including rheumatoid arthritis.

The Board has carefully reviewed the extensive post-service 
medical records contained in the claims file, which date back 
to 1977.  The medical evidence in support of the veteran's 
claim lies primarily with the records of J. A. Engelbrecht, 
M.D., a private physician who has been treating the veteran 
for his diagnosed rheumatoid arthritis since at least 
November 1994.  A consultation report dated in November 1994 
states that the veteran came "in with a history of 
rheumatoid arthritis.  He notes he's had arthritis problems 
dating back to when he was in the service in 1975."  A 
January 1997 examination report recounts that the veteran 
"has a long history of rheumatoid arthritis, actually with 
onset probably sometime in [the] 1975-1980 time period."  A 
July 1998 letter from Dr. Engelbrecht opines that the veteran 
"has rheumatoid arthritis which appears to have the onset 
probably sometime while he was in the service with the first 
flare-ups of joint pain and swelling in 1975."

The Board notes that the most recent medical evidence of 
record, a June 1999 VA examination report, includes a very 
detailed review of the veteran's complaints and relevant 
medical evidence, a thorough medical examination, and 
comprehensively considers the medical principles pertinent to 
the issue at bar.  Therefore, the Board deems that its own 
recitation of all the medical evidence is unnecessary.  On 
the basis of his review of the SMRs and post-service medical 
records, the VA examiner opined that: 

It is less likely than not that the rheumatoid 
arthritis developed during his active military 
service.  My reasons for this opinion are as 
follows: The [veteran] was seen on active duty for 
right knee problems, swelling, and pain.  Reference 
is made to a childhood injury.  There are no other 
joint problems in the military, beyond the brief 
mention of right hip pain on just one occasion, 
which did not persist, according to the [veteran].  
At the time of his separation physical, he did not 
list any knee or joint problems on his medical 
questionnaire.  The picture at this time is of an 
isolated joint problem felt to be secondary to 
chondromalacia or miniscal tear.  This evidence is 
not consistent with rheumatoid arthritis.  
Additionally, the medical records that follow do 
not mention any knee or joint problems until 1981, 
when he had a sore back.  Of certain significance 
is the injury of 1982, where he sustained a tibial 
plateau fracture.  It is quite likely that his 
other ligamentous and meniscal problems began with 
that injury.  His first right knee surgery was in 
1986, according to records on hand, and showed a 
torn right lateral meniscus.  The surgeries that 
follow mention the meniscal and ligamentous damage, 
but they do not mention any synovial changes that 
would point to rheumatoid arthritis.  This surgical 
finding is not evident until 1992.  It also appears 
that in the early 1990's is when other joints began 
to be problematic for this patient, and the 
rheumatoid arthritis was diagnosed.  

I have indeed reviewed Dr. Engelbrecht's statement, 
where he says [the veteran] has rheumatoid 
arthritis which appears to have onset sometime 
probably while he was in service, with his first 
flare-ups of joint pain and swelling in 1975.  This 
statement was likely made based on the [veteran's] 
recollection of symptoms, and in my opinion, the 
medical record evidence on hand does not bear out 
symptoms of rheumatoid arthritis on active duty, or 
even in several years following his discharge from 
the military.  He had a significant knee injury in 
1982, and had documented ligamentous and 
cartilaginous damage with joint findings of 
rheumatoid arthritis not appearing on surgery until 
1992.  Therefore, again, it is my opinion that [it] 
is less likely than not that the veteran developed 
rheumatoid arthritis while on active duty for the 
reasons listed above.

At the outset, the Board notes that as the record does not 
show that the veteran suffered from arthritis, to a degree of 
10 percent or more within one year from separation from 
service, consideration for presumptive service connection for 
a rheumatoid arthritis is precluded.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With regard to analyzing whether the veteran is entitled to 
direct service connection to rheumatoid arthritis on the 
merits, the Board concludes that service connection is not 
warranted.  The Board finds that the June 1999 VA examination 
report, which opined that it is was less likely than not that 
the veteran developed rheumatoid arthritis while on active 
duty, outweighs Dr. Engelbrecht's comments because the former 
included a review of the entire record and was accompanied by 
thorough explanations and rationales, in conjunction with a 
comprehensive physical examination.  Specifically, the VA 
examiner explained that there was no evidence of rheumatoid 
arthritis until the early 1990's, despite the fact that prior 
to that he frequently underwent treatment (sometimes surgery) 
for ligamentous and meniscal problems involving the right 
knee joint without any detection of rheumatoid arthritis.  
Moreover, as pointed out by the June 1999 VA examination 
report, it does not appear that Dr. Engelbrecht made an 
independent review of the veteran's medical record, but 
rather based his opinion on the veteran's recollection of 
symptoms.  Indeed, Dr. Engelbrecht provided no medical 
explanation or rationale for his opinion that the veteran's 
rheumatoid arthritis began in service.  

In support of his claim for service connection for rheumatoid 
arthritis, the veteran has submitted written contentions and 
the written statements of acquaintances.  Although the Board 
as reviewed and considered these statements, as a matter of 
law, such statements are not sufficient to establish that his 
current rheumatoid arthritis is attributable to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

As the preponderance of the evidence is against the claim, a 
state of equipoise of the positive evidence and the negative 
evidence does not exist, and the benefit-of-the-doubt 
doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), does not apply in this 
case.  Therefore, entitlement to service connection for 
rheumatoid arthritis of the multiple joints is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.








ORDER

Service connection for rheumatoid arthritis of the multiple 
joints is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

